Citation Nr: 0213627	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

1.  Entitlement to service connection for a right hilar mass 
of the lung area.

2.  Entitlement to service connection for bronchitis.

(The issues of entitlement to service connection for peptic 
ulcer disease, disorders of the feet, and disorders of the 
knees will be the subjects of a later decision).


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1990 to 
September 1991, and active duty for training, including 
periods from September 11 to 23, 1987, and from August 17 to 
31, 1996.  She also had other service in the U.S. Army 
Reserve.  She did not have service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO rating decision that denied service 
connection for a right hilar mass in the lung area, 
bronchitis, peptic ulcer disease, disorders of the knees, and 
disorders of the feet.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for peptic ulcer 
disease, disorders of the feet, and disorders of the knees, 
pursuant to authority granted by 67 Fed. Reg. 3,099 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.



FINDINGS OF FACT

1.  The veteran's right hilar mass in the lung area in 
service was acute and transitory, and resolved without 
residual disability.

2.  A right hilar mass in the lung area is not currently 
demonstrated.

3.  The veteran's bronchitis in service was acute and 
transitory, and resolved without residual disability.

4.  Bronchitis is not currently demonstrated.


CONCLUSIONS OF LAW

1.  A right hilar mass in the lung area was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a right hilar 
mass in the lung area and bronchitis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of the claimed disabilities.  
She has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify her of the evidence needed to prevail 
on the claims.  

In a July 2001 letter, the RO notified her of the evidence 
needed to substantiate the claims and offered to assist her 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

The Board notes that all of the veteran's periods of active 
duty for training and inactive duty for training have not 
been verified, but the report of her most recent VA medical 
examination shows that she does not have bronchitis or a 
right hilar mass in the lung area.  Thus attempts to obtain 
additional service records could not assist in substantiating 
the veteran's claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove her claims and 
that there is no prejudice to her by appellate consideration 
of the claims at this time without additional assistance to 
the veteran in the development of her claims as required by 
the VCAA or to give her another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid her in substantiating the claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist her in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


A.  Factual Background

A service department medical report shows that the veteran 
was seen in the emergency room in August 1989 for complaints 
of chest pain, cough, and congestion.  Examination of her 
chest revealed rales worse on the right than left.  The 
assessment was acute bronchitis.  She was treated with 
medication, and advised to quit smoking and to return to the 
emergence room for needed treatment.

Service department medical reports reveal that the veteran 
was seen in August 1991 for slight pain in the left rib cage.  
The assessment was bronchitis.  Chest X-rays revealed a right 
hilar mass, considered lymphadenopathy, but neoplasm was not 
ruled out.

A service department medical report reveals that the veteran 
was seen in January 1993 for complaints of chest pain due to 
cough.  A chest X-ray was reportedly normal.  The assessment 
was acute bronchitis.

The veteran underwent a VA medical examination in July 1997 
to determine the nature and extent of any bronchitis and 
right hilar mass in the lung area.  She reported that a right 
hilar mass was found on chest X-ray in 1988, but no further 
evaluation was made.  Nor was a diagnosis made.  She reported 
being treated for bronchitis since 1986.  Her lungs were 
clear to auscultation.  There was no cyanosis or clubbing.  
Chest X-rays demonstrated no abnormalities of the lungs.  The 
diagnoses were history of bronchitis, none recently, and 
right hilar mass seen on chest X-ray.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran was 
treated for bronchitis and that a right hilar mass in the 
lung area was demonstrated on X-ray.  The evidence shows that 
the veteran underwent a VA medical examination in 1997 to 
determine the nature and extent of those disorders, and none 
were found.

After consideration of all the evidence, the Board finds that 
the veteran's right hilar mass of the lung area and 
bronchitis in service were acute conditions that resolved 
without residual disabilities.  The evidence does not contain 
clinical findings to demonstrate the presence of the claimed 
disabilities.  38 C.F.R. § 3.303(b).

The Board recognizes the statements of the veteran to the 
effect that she has a right hilar mass of the lung area and 
bronchitis that had their onset in service, but this lay 
evidence is not considered competent evidence because the 
record does not show that she has the experience, training or 
education to make medical diagnoses, statements or opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).

The preponderance of the evidence is against the claims for 
service connection for a right hilar mass in the lung area 
and bronchitis, and the claims are denied.  The benefit of 
the doubt doctrine is not for application because the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right hilar mass of the lung area is 
denied.

Service connection for bronchitis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

